The petition for writ of habeas corpus and the papers herein are remanded to the Superior Court with direction that *955said court proceed to hold an evidentiary hearing to determine the question of identity, that is, for that court to hear evidence and make findings of fact on the question of whether or not the petitioner is the. Henry LaPlume named in the extradition rendition. That court will also hear evidence and make findings of fact on any other issue the petitioner may raise in accordance with Brown v. Sharkey, 106 R. I. 714, 263 A.2d 104 (1970); Salvail v. Sharkey, 108 R. I. 63, 271 A.2d 814 (1970).
John D. Lynch, for petitioner. Julius C. Michael-son, Attorney General, John Austin Murphy, Special Asst. Attorney General, for respondent.
Upon termination of the evidentiary hearing in the Superior Court, the petition and papers therein shall be returned to this court.